DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-19 & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al. (# US 9458334) in view of Yoichi (# JP 2004131587 A).
Samuel et al. discloses:

The Examiner draws particular attention to the Applicant that "Samuel et al. does address the alcohol, it teaches a laundry list of possible alcohols (humectant; column: 3, line: 50-67; column: 5, line: 25-50). The format in which Samuel et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Samuel et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the alcohol, glycerol, diethylene from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.


3. The composition of 2 wherein the photoinitiators are suitable for low migration printing (column: 4, line: 5-25).
4. The composition of claim 1 wherein the alcohol is essentially free of any ethylenically unsaturated groups (see Examples).
5. The composition of claim 1, wherein the polyol compound has a molecular weight of less than 5,000, more preferably less than 2,500 and most preferably less than 1,500 g/mol (50 to 1000 Dalton; column: 3, line: 55-68).
9.  The composition of claim 1, further comprising one or more colorants (column: 5, line: 15-35).
10. The composition of claim 1, which is an inkjet ink, or a flexographic ink, or an offset ink (column: 5, line: 25 to column: 6, line: 35).
13. The composition of claim 1, which is UV-curable (column: 6, line: 1-30).
14. The composition of claim 1, which is EB-curable (column: 6, line: 1-10).
15. A process for preparing a printed substrate, comprising printing the composition of claim 1 onto a substrate and curing (column: 5, line: 60 to column: 6, line: 35).
16. The process of claim 15, wherein the composition is exposed to both UV and EB radiation (see Examples).
17. The process of claim 15, wherein the composition is partially cured using any combination of UV-LED lamps, prior to EB-curing (see Examples).

19. The printed article of claim 18 comprising a substrate, which is a plastic film (column: 6, line: 12-20).
21. A method of reducing the amount of migratable monomer in a cured ink or coating composition comprising the process of claim 15 (See Examples).
22. The use of any blend of primary and/or secondary alcohols to promote the energy cure (preferably UV and/or electron beam cure) of a free- radically polymerizable compositions, wherein the alcohol is selected from any of propylene glycol, trimethylolpropane, glycerol, diethylene glycol, triethylene glycol, tetraethylene glycol, dipropylene glycol, tripropylene glycol, poly(ethylene glycol), poly(propylene glycol), ethoxylated trimethylolpropane, ethoxylated pentaerythritol, ethoxylated dipentaerythritol, and combinations thereof (humectant; column: 3, line: 50-67; column: 5, line: 25-50).
The Examiner draws particular attention to the Applicant that "Samuel et al. does address the alcohol, it teaches a laundry list of possible alcohols (humectant; column: 3, line: 50-67; column: 5, line: 25-50). The format in which Samuel et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Samuel et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the alcohol, glycerol, diethylene from the list and any additives from the list, including those presently claimed, and thereby arrive at 
23. The use of claim 22 wherein the total amount of the blend of primary and/or secondary alcohols is no more than 7.5% (w/w) of the composition (column: 3, line: 50-67; 0.5 to 4.5%).
Samuel et al. explicitly did not discloses:
1. The equivalent hydroxy value of the composition contributed by substances comprising any blend of primary and/or secondary alcohols is 2.5 mgKOH/g or greater.
6. The composition of claim 1, wherein the polyol has a boiling point of greater than 150 °C, preferably greater than 170 °C and most preferably greater than 180 °C.
7. The composition of claim 1 having an equivalent hydroxy value of 5.0 mgKOH/g, or greater.
8. The composition of claim 1, wherein the amount of detectable uncured monomer or oligomer is reduced by at least 25%, compared with an equivalent composition comprising none of the alcohol-bearing substance.
Yoichi teaches that to have an excellent storage stability, and layer having excellent abrasion resistance and chemical resistance: 
1. The equivalent hydroxy value of the composition contributed by substances comprising any blend of primary and/or secondary alcohols is 2.5 mgKOH/g or greater (40-300 mgKOH/g; see Abstract).
7. The composition of claim 1 having an equivalent hydroxy value of 5.0 mgKOH/g, or greater (40-300 mgKOH/g; see Abstract).

With respect to claim 6, Samuel et al. discloses exactly same polyol as applicant discloses in their own specification. The boiling point is property of the material, which constant to the material. Therefore, the polyol discloses by the Samuel et al. obviously have the boiling point of greater than 150 °C, preferably greater than 170 °C and most preferably greater than 180 °C.
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the amount of detectable uncured monomer or oligomer is reduced by at least 25%, compared with an equivalent composition comprising none of the alcohol-bearing substance, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Yamazaki et al. (# US 2018/0030298) discloses an ink composition comprises binder, wherein the hydroxy value of the binder resin is not particularly limited as long as being able to create a printed matter having desired water resistance and solvent resistance. However, the hydroxy value in terms of a solid content is preferably in a range of 0 mg KOH/g or more and 20 mg KOH/g or less, more preferably in a range of 0 mg KOH/g or more and 15 mg KOH/g or less, and particularly preferably in a range of 0 mg KOH/g or more and 10 mg KOH/g or less. The hydroxy value in the above range can create printed matter having good water resistance, solvent resistance, and friction resistance. Note that the hydroxy value represents a mass (mg) of potassium hydroxide (KOH) required for acetylating a hydroxy component contained in 1 g of a solid content of a resin, and is measured by acetylating an OH group in a sample using acetic anhydride and titrating acetic acid which has not been used with a potassium hydroxide solution in conformity with the method described in JIS K 0070 ([0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853